Citation Nr: 1033585	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-16 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Service connection for posttraumatic stress disorder (PTSD).

2.  Service connection for disability manifest by a left eye 
spot.

3.  Service connection for hypertension.

4.  Service connection for disability manifest by a productive 
cough.

5.  Service connection for residuals of a left knee injury.

6.  Service connection for folliculitis/rash.

7.  Service connection for disability manifest by muscle aches 
from the shoulder to head.

8.  Service connection for disability manifest by blood in urine 
and bowel movements.

9.  Service connection for bilateral carpal tunnel syndrome/ 
disability manifest by numbness.

10.  Service connection for acid reflux of stomach and digestive 
system.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to February 1975 
and September 1990 to July 1991, with additional Army Reserve 
service.  The Veteran had service in Southwest Asia theater of 
operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The claims file was later transferred to the RO in Montgomery, 
Alabama.  

In June 2010, the Veteran testified before the Board.  A copy of 
the transcript of this hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Prior to adjudication of the ten claims on appeal, the Board 
finds that additional development is required.  See 38 C.F.R. 
§ 19.9.  Preliminary review of the claims file reveals that the 
Veteran has not been provided a VA examination to address any of 
the issues on appeal.  Further, the Veteran is a Persian Gulf War 
Veteran, and whether service connection is warranted for symptoms 
representative of undiagnosed illness/qualifying chronic 
disability must be developed.  See 38 C.F.R. § 3.317.  

In the Veteran's testimony before the Board regarding PTSD, he 
detailed being near a SCUD missile hit in which people were 
injured, witnessing dead Iraqis, and seeing a young man from the 
1st Calvary who was killed in March 1991 on Dodge Road.  The 
Veteran also testified regarding other disabilities and detailed 
his belief that a left eye disability was from the sand exposure 
during the Persian Gulf War.  He reported the he injured his left 
knee while moving a tank.  The Veteran testified that a VA 
clinician had told him that he had acid reflux disease due to the 
C-rations provided in the service.

Service treatment records include a January 1991 record that 
documents probable folliculitis.  The Veteran reported a rash 
after an anthrax vaccination shot.  In a June 1991 Report of 
Medical History, completed by the Veteran, prior to separation 
from the second period of active service, the Veteran marked that 
he did not know whether he had high or low blood pressure, and 
marked that he did have a history of swollen and painful joints 
and broken bones.

A June 2006 VA treatment record details that the Veteran had a 
history of hypertension, Gastroesophageal Reflux Disease (GERD), 
numbness in his hands, and "rage" since 1991, the year of the 
Veteran's separation from his second period of service.  He has 
been diagnosed as having PTSD and, as such, it is important to 
point out that the regulation controlling service connection for 
PTSD was recently amended.  See 38 C.F.R. § 3.304(f).  The 
amended regulation provides that if a stressor claimed by a 
veteran is related to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
75 Fed. Reg. 39843 (July 13, 2010).  

Following a complete review of the record evidence, additional 
development of the medical record is required with respect to all 
issues mainly because this Veteran has not been provided with an 
examination notwithstanding evidence of in-service events, post-
service diagnoses and the Veteran's credible assertions linking 
the two.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Consequently, a remand is required pursuant to 38 C.F.R. 
§ 3.159(c)(4).

Upon remand, the Veteran should be scheduled for a VA psychiatric 
examination in which the VA psychiatrist or psychologist 
addresses whether the Veteran has PTSD related to a stressor 
related to fear of hostile military or terrorist activity.  If 
PTSD is diagnosed but not based on a stressor related to fear of 
hostile military or terrorist activity, all appropriate 
development to assist the Veteran in corroborating and/or 
verifying the asserted stressors must be performed.

Regarding whether the Veteran has undiagnosed illness/qualifying 
chronic disability, VA regulations provide that service 
connection is warranted for qualifying chronic disabilities for 
Persian Gulf veterans, even without evidence of a link to 
service.  Specifically, service connection may be established for 
a Persian Gulf veteran who exhibits objective indications of 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead results from an undiagnosed 
illness, or chronic fatigue syndrome, fibromyalgia or irritable 
bowel syndrome, that became manifest either during active service 
in the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011.  See 38 C.F.R. § 3.317(a)(1).  Thus, upon 
remand, the Veteran should be scheduled for VA examinations that 
address whether the claimed disabilities are due to service, or 
whether the Veteran has undiagnosed illnesses/qualifying chronic 
disabilities.

In addition, review of the service treatment records reveals that 
there are some records from the Veteran's service in the Army 
Reserve and there are two pages of his personnel records.  To 
ensure all pertinent records are of file, the AMC/RO should make 
a follow-up request for all personnel records and for all Army 
Reserve service treatment records.  Finally, the AMC/RO should 
obtain updated VA treatment records as the record indicates that 
the most recent requested Tuscaloosa VAMC records was August 21, 
2007, and April 23, 2007, from the Birmingham VAMC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.  The 
record indicates that the most recent 
requested Tuscaloosa VAMC records was August 
21, 2007, and April 23, 2007, from the 
Birmingham VAMC.

2.  Make a follow-up request for all 
personnel records and for all Army Reserve 
service treatment records.  Document all 
responses received and provide the Veteran 
with notice and an opportunity to provide his 
copies of any such records if they cannot be 
obtained directly from the service department 
sources.

3.  Then, afford the Veteran a VA psychiatric 
examination to be performed by a psychiatrist 
or psychologist.  The claims file and a copy 
of this remand must be provided for review.  
After all appropriate diagnoses are rendered, 
the examiner should render the following 
opinions:

a) Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran has 
PTSD?

b) If the Veteran has PTSD, what 
stressor or stressors caused the 
PTSD?

c) If the Veteran has PTSD, is a 
stressor that caused the PTSD 
related to fear of hostile 
military or terrorist activity?

The examiner should provide rationale for all 
opinions expressed.  If the requested 
opinions cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

4.  If PTSD is diagnosed but not based on a 
stressor related to fear of hostile military 
or terrorist activity, the AMC/RO should 
complete all appropriate development to 
assist the Veteran in corroborating/verifying 
the asserted stressors.

5.  After all requested records are obtained, 
afford the Veteran a VA examination to 
address his complaints of a left eye spot. 
The claims file and a copy of this remand 
must be provided to the examiner.  The 
examiner should answer the following:

a)  Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran has 
a clinically diagnosed disease of 
the left eye that is attributable 
to service? 

b) If not, are the complained of 
symptoms not attributable to a 
clinical diagnosis?

The examiner should provide rationale for all 
opinions expressed.  If the requested 
opinions cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

6.  After all requested records are obtained, 
afford the Veteran a VA examination to 
address hypertension.  The claims file and a 
copy of this remand must be provided to the 
examiner.  The examiner should answer the 
following:

a)  Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran has 
hypertension attributable to 
service? 

b) If not, are there 
cardiovascular signs or symptoms 
not attributable to a clinical 
diagnosis?

The examiner should provide rationale for all 
opinions expressed.  If the requested 
opinions cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

7.  After all requested records are obtained, 
afford the Veteran a VA examination to 
address his complaints of a productive cough.  
The claims file and a copy of this remand 
must be provided to the examiner.  The 
examiner should answer the following:

a)  Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran has 
a clinically diagnosed disability 
manifest by a productive cough 
attributable to service? 

b)  If not, are there signs or 
symptoms of the respiratory 
system not attributable to a 
clinical diagnosis?

The examiner should provide rationale for all 
opinions expressed.  If the requested 
opinions cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

8.  After all requested records are obtained, 
afford the Veteran a VA examination to 
address his complaints of a left knee injury 
with residuals.  The claims file and a copy 
of this remand must be provided to the 
examiner.  The examiner should answer the 
following:

a)  Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran has 
a left knee disability 
attributable to service? 

b)  If not, are the complained of 
joint pain symptoms not 
attributable to a clinical 
diagnosis?

The examiner should provide rationale for all 
opinions expressed.  If the requested 
opinions cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

9.  After all requested records are obtained, 
afford the Veteran a VA examination to 
address his complaints of folliculitis/skin 
rash.  The claims file and a copy of this 
remand must be provided to the examiner.  The 
examiner should answer the following:

a)  Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran has 
a clinically diagnosed 
folliculitis/skin rash 
attributable to service? 

b)  If not, are there signs or 
symptoms involving the skin not 
attributable to a clinical 
diagnosis?

The examiner should provide rationale for all 
opinions expressed.  If the requested 
opinions cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

10.  After all requested records are 
obtained, afford the Veteran a VA examination 
to address his complaints of muscle aches 
from the shoulder to head.  The claims file 
and a copy of this remand must be provided to 
the examiner.  The examiner should answer the 
following:

a)  Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran has 
clinically diagnosed disability 
of the shoulder/head? 

b)  If not, are the complained 
muscle pain symptoms not 
attributable to a clinical 
diagnosis?

The examiner should provide rationale for all 
opinions expressed.  If the requested 
opinions cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

11.  After all requested records are 
obtained, afford the Veteran a VA examination 
to address his complaints of blood in his 
urine and bowel movements.  The claims file 
and a copy of this remand must be provided to 
the examiner.  The examiner should answer the 
following:

a)  Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran has 
disability manifest by blood in 
urine and bowel movements 
attributable to service? 

b)  If not, are the complained 
symptoms not attributable to a 
clinical diagnosis?

The examiner should provide rationale for all 
opinions expressed.  If the requested 
opinions cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

12.  After all requested records are 
obtained, afford the Veteran a VA examination 
to address his complaints of bilateral carpal 
tunnel syndrome. The claims file and a copy 
of this remand must be provided to the 
examiner.  The examiner should answer the 
following:

a)  Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran has 
carpal tunnel syndrome 
attributable to service? 

b) If not, are there neurologic 
signs or symptoms not 
attributable to a clinical 
diagnosis?

The examiner should provide rationale for all 
opinions expressed.  If the requested 
opinions cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

13.   After all requested records are 
obtained, afford the Veteran a VA examination 
to address his complaints of acid reflux of 
stomach and digestive system.  The claims 
file and a copy of this remand must be 
provided to the examiner.  The examiner 
should answer the following:

a)  Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran has 
a clinically diagnosed acid 
reflux disease or other 
clinically diagnosed disease of 
the stomach/digestive system 
attributable to service? 

b) If not, are there 
gastrointestinal signs or 
symptoms not attributable to a 
clinical diagnosis?

The examiner should provide rationale for all 
opinions expressed.  If the requested 
opinions cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

14.  Thereafter, the claims must be 
readjudicated on the basis of all of the 
relevant evidence of record and all governing 
legal authority, to include under 38 C.F.R. 
§ 3.317.  If any benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
the Veteran and his representative must be 
provided with a supplemental statement of the 
case.  An appropriate period of time should 
then be allowed for a response, before the 
record is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


